UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1388


NICHOLAS JAREK,

                  Plaintiff – Appellant,

          v.

CAROLYN   W.  COLVIN,      Commissioner     of   Social   Security
Administration,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:14-cv-00620-FDW-DSC)


Submitted:   December 30, 2016              Decided:   January 13, 2017


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Lynn Bishop, LYNN BISHOP, PA, Charlotte, North Carolina, for
Appellant. Jill Westmoreland Rose, United States Attorney,
Kathleen C. Buckner, Special Assistant United States Attorney,
Paul B. Taylor, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nicholas Jarek appeals the district court’s order adopting

the     magistrate      judge’s    recommendation       and    upholding     the

Commissioner’s       denial   of   Jarek’s    applications    for   disability

benefits and supplemental security income.                 Our review of the

Commissioner’s       determination    is    limited   to   evaluating   whether

the findings are supported by substantial evidence and whether

the correct law was applied.               See Mascio v. Colvin, 780 F.3d
632, 634 (4th Cir. 2015).

      We    have   thoroughly      reviewed    the    parties’   briefs,     the

administrative record, and the joint appendix, and we discern no

reversible error.        Accordingly, we affirm the district court’s

judgment. *     Jarek v. Colvin, No. 3:14-cv-00620-FDW-DSC (W.D.N.C.

Feb. 16, 2016).          We dispense with oral argument because the

facts     and   legal   contentions   are     adequately    presented   in   the




      *We note that, while the treatment records and opinion
letter from Jarek’s pain management specialist may have related
to the relevant period considered by the ALJ, this evidence does
not warrant remand. Furthermore, we conclude that the evidence
submitted to the district court in support of a sentence six
remand under 42 U.S.C. § 405(g) (2012) either does not relate to
the relevant period or is not material.    See Meyer v. Astrue,
662 F.3d 700, 705 (4th Cir. 2011) (recognizing that evidence “is
material if there is a reasonable possibility that the new
evidence would have changed the outcome” (internal quotation
marks omitted)).



                                       2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    3